ALLOWABLE SUBJECT MATTER
Claims 1-10 and 13-19 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Dold (WO 2019/007986 A1) teaches a steering column for a steering system of a motor vehicle, said column having a steering shaft that is mounted to rotate about its longitudinal axis relative to a support unit and a limiting device for limiting the rotation of the steering shaft. To allow a variable limitation of the rotation of the steering shaft by setting the end-stop angle, according to the invention the limiting device has a bi-directional pump comprising: a rotatably driven drive shaft which is torque-transmittingly coupled to the steering shaft; and two delivery connections, both acting as a suction and a delivery connection depending on the direction of rotation of the drive shaft and being connected to form a closed fluid circuit by means of a fluid line, a control valve being provided in the fluid line. 
In regarding to independent claim 1, Dold taken either individually or in combination with other prior art of record fails to teach or render obvious a haptic feedback mechanism for a steer by wire system in a vehicle having a hand-operable controller for guiding movement of the vehicle based on an input motion from a user, the haptic feedback mechanism comprising: a motor control logic module operatively connected to: the electronic circuitry; the voltage sensor and configured to receive the first signal; the at least one current sense resistor and configured to receive the second signal; and the sensor assembly and configured to receive the speed signal, the motor control logic module being operative to: make a first determination if the voltage at the node is above a predetermined threshold based upon the first signal; make a second 
In regarding to independent claim 2, Dold taken either individually or in combination with other prior art of record fails to teach or render obvious a haptic feedback mechanism for a steer by wire system in a vehicle having a hand-operable controller for guiding movement of the vehicle based on an input motion from a user, the haptic feedback mechanism comprising: a DC motor connected to the hand-operable controller and configured to provide a haptic feedback to the user, the DC motor having motor coils; electronic circuitry coupled to the DC motor and configured to control operation of the DC motor; at least one sensor coupled to the DC motor or electronic circuitry and configured to generate a protection signal indicative of a motor current in the DC motor; and a motor control logic module coupled to: electronic circuitry and configured to control the electronic circuitry; and the at least one sensor, the motor 
In regarding to independent claim 10, Dold taken either individually or in combination with other prior art of record fails to teach or render obvious an endstop mechanism for a steer by wire system for a vehicle having a hand-operable controller for guiding movement of the vehicle, the endstop mechanism comprising: a speed sensor coupled to the haptic feedback mechanism for detecting a speed of the
hand-operable controller, wherein the haptic feedback mechanism increases the feedback torque within a predetermined range of an end of travel of the motor or hand-operable controller, wherein the feedback torque is adjusted by modifying a velocity damping coefficient proportional to the speed within the predetermined range and a proximity to the end of travel, and wherein when a direction of travel changes to be away from the end of travel, the haptic feedback mechanism resets the velocity damping coefficient to one for returning to normal operation within the predetermined range.
In regarding to independent claim 16, Dold taken either individually or in combination with other prior art of record fails to teach or render obvious an endstop mechanism for a steer by wire system for a vehicle having a hand-operable controller for guiding movement of the vehicle, the endstop mechanism comprising: a position sensor coupled to the haptic feedback mechanism for detecting an angular position of the motor or hand-operable controller, wherein the haptic feedback mechanism increases the feedback torque within a predetermined range of an end of travel of the motor or hand-operable controller, wherein the feedback torque is adjusted by modifying a damping coefficient proportional to a speed and inversely proportional to a proximity to the end of travel, and wherein the damping coefficient has a nominal value of 1 outside the predetermined range and when a direction of travel is away from the end of travel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	February 7, 2022